Application by Charles J. Piluso, a suspended attorney, whose period of suspension has expired, for reinstatement to the roll of attorneys and counselors at law. The matter is referred to the Committee on Character and Fitness for the Second Judicial Department, for investigation and report on (1) whether petitioner complied with this court’s order of suspension, and (2) whether petitioner presently possesses the requisite character and fitness for an attorney and counselor at law. The application will be held in abeyance, pending receipt of the committee’s report. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.